Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 20, 1989 (People v Israel, 148 AD2d 637, affd 75 NY2d 972), affirming a judgment of the Supreme Court, Queens County, rendered April 21, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, Miller and Krausman, JJ., concur.